PER CURIAM.
This cause is affirmed in all respects except for the damages award which we overturn.
The trial judge rejected the shopping center owner’s testimony about the monthly tap-in fees, supposedly predicated on tap-ins to other water mains in the neighborhood, and based this rejection on his own gut reaction that the fees testified to were unconscionable and exorbitant. In their place he chose his own version of what would be fair and reasonable tap-in fees, without any evidence in the record to support his choice. This was error.
In consequence, we reverse the amount of the award and remand this cause for a new trial on the damages issue.
In all other respects, this cause is affirmed.
AFFIRMED IN PART AND REVERSED IN PART.
HERSEY, C.J., and LETTS and HURLEY, JJ., concur.